Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions

1.	Applicant's election with traverse of claims 1, 4, 9-10, and 16-29 in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that Species 1 included claims 1, 4, 9-10, and 16-29 directed to “a mobile device one or more processors configured to:” and Species 2 directed to claims 30-35 directed to “a mobile device comprise: one or more processors configured to:”• “obtain an image for a user’s face", in claim 1, and " obtain one or more images for a user", in claim 30;• “ascertain whether a user distance from the user to the mobile device is within a threshold range of distances", in claim 1, and " ascertain whether any of the one or more images correspond to respective user distances, from the user to the mobile device, outside of a threshold range of distances", in claim 30;• “select to not perform a user verification when the user distance is ascertained to not be within of the threshold range of distances; and when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device", in claim 1, and "selectively, based on a result of the ascertaining, perform verification using a first verification threshold for any of the one or more images ascertained to correspond to the respective user distances that are outside the threshold range of distances, and perform verification using a less strict second verification threshold for any of the one or more images that have been ascertained to not correspond to the respective user distances that are outside the threshold range of distances", in claim 30. This is not found persuasive because claims 1, 4, 9-10, and 16-29 drawn to a device/method for ascertain whether a user distance from the user to the mobile device is within a threshold range of distances; select to not perform a user verification when the user distance is ascertained to not be within of the threshold range of distances. Such a concept involving this solution is not present in the Species 2 of inventions. Claims 30-35 drawn to a device for ascertain whether any of the one or more images correspond to respective user distances, from the user to the mobile device, outside of a threshold range of distances; and selectively, based on a result of the ascertaining, perform verification using a first verification threshold for any of the one or more images ascertained to correspond to the respective user distances that are outside the threshold range of distances, and perform verification using a less strict second verification threshold for any of the one or more images that have been ascertained to not correspond to the respective user distances that are outside the threshold range of distances. Such a concept involving said Species 2 is not present in Species 1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4, 9-10, and 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdev et al. (U.S. PUB. 2016/0180183 hereinafter, “Bourdev”) in view of Nechyba et al. (U.S. PAT. 8,515,139 hereeinafter, “Nechyba”).

Consider claim 1, Bourdev teaches a mobile device, comprising: one or more processors configured to: obtain an image for a user's face (page 2 [0028]); ascertain whether a user distance from the user to the mobile device is within a threshold range of distances (page 5 [0054]); select to not perform a user verification when the user distance is ascertained to not be within of the threshold range of distances (page 2 [0028]).
Bourdev does not explicitly show that when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device.
In the same field of endeavor, Nechyba teaches when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device (fig. 1, col. 6 lines 47-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, when the user verification verifies the user, dependent on the image, unlock the mobile device to permit the user to access functions of the mobile device, as taught by Nechyba, in order for a user may activate or otherwise gain access to functionalities of a computing device by “unlocking" the device. In some instances, a computing device may be configured to permit unlocking based on authentication information provided by the user. Authentication information may take various forms, including alphanumeric passcodes, gestures, and biometric information. Examples of biometric information include fingerprints, retina scans, speech, and facial images. A computing device may authenticate a facial image input using facial recognition technology.

Consider claim 4, Bourdev further teaches wherein the one or more processors are further configured to determine a result of the performed user verification through consideration of a similarity, with respect to registered verification information and a result of the implementation of the machine learning verification model (page 4 [0045).

Consider claim 9, Bourdev further teaches comprising at least one processor and a memory storing instructions that configure the at least one processor to perform the user verification, including implementation of a machine learning verification model with respect to the image (page 4 [0045).

Consider claim 10, Bourdev further teaches wherein the machine learning verification model includes a neural network (page 4 [0045).

Consider claim 16, Bourdev further teaches wherein the at least one processor is a processor of the one or more processors (page 10 [0096).

Consider claim 17, Bourdev and Nechyba teach the claimed invention except for the threshold range is 15cm to 90cm. However, Nechyba discloses a device and a user to the detection of facial features of images captured for use in facial recognition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any distance that the inventor desired in so providing images captured between the device and used. Such a distance, i.e., 15cm to 90cm, would be a design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Consider claim 18, Bourdev and Nechyba teach the claimed invention except for the threshold range is 20cm to 50cm. However, Nechyba discloses a device and a user to the detection of facial features of images captured for use in facial recognition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any distance that the inventor desired in so providing images captured between the device and used. Such a distance, i.e., 20cm to 50cm, would be a design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Consider claim 19, Nechyba further teaches wherein the mobile device is a mobile phone (col. 5, lines 28-45).

Consider claim 20, Nechyba further teaches wherein the mobile device is a tablet (col. 5, lines 28-45).

Consider claim 21, Nechyba further teaches wherein the mobile device is a laptop (col. 5, lines 28-45).

Consider claim 22, Nechyba further teaches wherein the one or more processors are further configured to perform the user verification, including determining a result of the user verification by considering a similarity between registered verification information and verification information extracted with respect to the image (col. 7, lines 49-61).

Consider claim 23, Nechyba further teaches a display, wherein the one or more processors are further configured to provide an indication on the display of whether the user verification verifies the user (col. 6, lines 47-64).

Consider claim 24, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 24.

Consider claim 25, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 25.

Consider claim 26, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 26.

Consider claim 27, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 27.

Consider claim 28, the previous rejections of claim 23 apply mutatis mutandis to corresponding claim 28.

Consider claim 29, Nechyba further teaches wherein the device is a mobile phone, a tablet, or a laptop (col. 5, lines 28-45).

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649